UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-1728


WILLIE M. GODLEY,

                Plaintiff - Appellant,

          v.

NORTH CAROLINA DEPARTMENT OF HEALTH & HUMAN SERVICES; STATE
OF NORTH CAROLINA,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:10-cv-01071-HFF)


Submitted:   September 30, 2010            Decided:   October 7, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie M. Godley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Willie M. Godley appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                                The

district court referred this case to a magistrate judge pursuant

to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2010).                                 The

magistrate judge recommended that relief be denied and advised

Godley     that     failure      to    file      timely       objections      to    this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The     timely       filing     of    specific       objections        to     a

magistrate      judge’s     recommendation         is     necessary     to     preserve

appellate review of the substance of that recommendation when

the     parties     have      been     warned      of     the     consequences           of

noncompliance.        Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                           Godley

has waived appellate review by failing to file objections after

receiving proper notice.             Accordingly, we affirm the judgment of

the district court.

            We dispense with oral argument because the facts and

legal    contentions       are   adequately      presented       in   the     materials

before    the     court   and    argument     would     not    aid    the    decisional

process.

                                                                               AFFIRMED



                                          2